 

Lucas Energy, Inc. 8-K [lei-8k_092916.htm]

 

Exhibit 10.2

 



SECOND AMENDMENT TO
STOCK PURCHASE AGREEMENT

 

 

This Second Amendment to Stock Purchase Agreement (“Amendment”) is made and
entered into on September 29, 2016 (“Amendment Date”), by and between Lucas
Energy, Inc., a Nevada corporation (“Company”), and the investor whose name
appears below (“Investor”).

 

1.

Reference is made to the Stock Purchase Agreement made and entered into on April
6, 2016, by and between Lucas Energy, Inc., a Nevada corporation (“Company”),
and Investor, and the First Amendment to the Agreement dated April 28, 2016 by
and between the Company and Investor (collectively, the “Agreement”), both of
which are incorporated herein by reference.

 

2.

In Section V.A.1 of the Agreement, the words “the Closing, and in any event
within 30 days” are hereby deleted and replaced with the words “the registration
statement on Form S- 3/A (File No. 333-211066) is declared effective by the
Commission, and in any event within 5 business days thereafter.”

 

3.

Except as modified by this Amendment, the Agreement will remain in full force
and effect.

 



 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories on the Amendment Date.

 

 

Company:

 

LUCAS ENERGY, INC.

 



[lei-image_002.jpg] 

By: Name: Anthony C. Schnur Title: CEO

 

 

Investor:

 

 

Discover Growth Fund   Investor Name   [lei-sig_001.jpg]  

 

By:       Name: David Sims     Title:   Director      

 

 



 

 